









































2001 STOCK OPTION PLAN FOR




OUTSIDE DIRECTORS, OFFICERS AND EMPLOYEES


























































Adopted September 20, 2001

Effective as of November 15, 2001

 




TABLE OF CONTENTS




Page




ARTICLE I

PURPOSE




Section 1.1

General Purpose of the Plan

1




ARTICLE II

DEFINITIONS




Section 2.1

Bank

1

Section 2.2

Board

1

Section 2.3

Change in Control

1

Section 2.4

Code

2

Section 2.5

Committee

3

Section 2.6

Company

3

Section 2.7

Disability

3

Section 2.8

Disinterested Board Member

3

Section 2.9

Effective Date

3

Section 2.10

Eligible Director

3

Section 2.11

Eligible Employee

3

Section 2.12

Employer

3

Section 2.13

Exchange Act

3

Section 2.14

Exercise Price

3

Section 2.15

Fair Market Value

4

Section 2.16

Family Member

4

Section 2.17

Incentive Stock Option

4

Section 2.18

Non-Profit Organization

4

Section 2.19

Non-Qualified Stock Option

4

Section 2.20

Option

4

Section 2.21

Option Period

4

Section 2.22

Person

4

Section 2.23

Plan

5

Section 2.24

Retirement

5

Section 2.25

Share

5

Section 2.26

Termination for Cause

5




ARTICLE III

AVAILABLE SHARES




Section 3.1

Available Shares - In General

6

Section 3.2

Available Options - Certain Executive Officers

6




ARTICLE IV

ADMINISTRATION




Section 4.1

Committee

7

Section 4.2

Committee Action

7

Section 4.3

Committee Responsibilities

7

Section 4.4

Delegation of Power to Officers or Employees

8




ARTICLE V

    STOCK OPTIONS FOR ELIGIBLE DIRECTORS




Section 5.1

In General

8

Section 5.2

Exercise Price

8

Section 5.3

Option Period

8




ARTICLE VI

STOCK OPTIONS FOR ELIGIBLE EMPLOYEES

Section 6.1

Size of Option

9

Section 6.2

Other Terms of Options

10

Section 6.3

Exercise Price

10

Section 6.4

Option Period; Vesting

10

Section 6.5

Additional Provisions Applicable to Incentive Stock Options

12




ARTICLE VII

OPTIONS — IN GENERAL




Section 7.1

Method of Exercise

13

Section 7.2

Limitations on Options

14




ARTICLE VIII

AMENDMENT AND TERMINATION




Section 8.1

Termination

15

Section 8.2

Amendment

15

Section 8.3

Adjustments in the Event of a Business Reorganization

15




ARTICLE IX

MISCELLANEOUS




Section 9.1

Status as an Employee Benefit Plan

16

Section 9.2

No Right to Continued Employment

16

Section 9.3

Construction of Language

17

Section 9.4

Governing Law

17

Section 9.5

Headings

17

Section 9.6

Non-Alienation of Benefits

17

Section 9.7

Taxes

17

Section 9.8

Approval of Shareholders

17

Section 9.9

Notices

18










Dime Community Bancshares, Inc. 2001 Stock Option Plan




for




Outside Directors, Officers and Employees







ARTICLE I




PURPOSE




Section 1.1

General Purpose of the Plan.




The purpose of the Plan is to promote the growth and profitability of Dime
Community Bancshares, Inc., to provide eligible directors, certain key officers
and employees of Dime Community Bancshares, Inc. and its affiliates with an
incentive to achieve corporate objectives, to attract and retain individuals of
outstanding competence and to provide such individuals with an equity interest
in Dime Community Bancshares, Inc.




ARTICLE II




DEFINITIONS




The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:




Section 2.1

Bank means The Dime Savings Bank of Williamsburgh, a federally chartered savings
institution, and any successor thereto.




Section 2.2

Board means the board of directors of the Company.




Section 2.3

Change in Control means any of the following events:




(a)

the occurrence of any event (other than an event described in section
 2.3(c)(i))  upon which any "person" (as such term is used in sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended ("Exchange Act")),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan maintained for the benefit of employees of the Company; (B) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
or (C) any group constituting a person in which employees of the Company are
substantial members, becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities
issued by the Company representing 25% or more of the combined voting power of
all of the Company's then outstanding securities; or




(b)

the occurrence of any event upon which the individuals who on the date the Plan
is adopted are members of the Board, together with individuals whose election by
the Board or nomination for election by the Company's stockholders was approved
by the affirmative vote of at least two-thirds of the members of the Board then
in office who were either members of the Board on the date this Plan is adopted
or whose nomination or election was previously so approved, cease for any reason
to constitute a majority of the members of the Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of
directors of the Company (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act); or




(c)

the shareholders of the Company approve either:




(i)

a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation following which both of the following conditions are
satisfied:




(A)

either (I) the members of the Board of the Company immediately prior to such
merger or consolidation constitute at least a majority of the members of the
governing body of the institution resulting from such merger or consolidation;
or (II) the shareholders of the Company own securities of the institution
resulting from such merger or consolidation representing 80% or more of the
combined voting power of all such securities of the resulting institution then
outstanding in substantially the same proportions as their ownership of voting
securities of the Company immediately before such merger or consolidation; and




(B)

the entity which results from such merger or consolidation expressly agrees in
writing to assume and perform the Company's obligations under the Plan; or




(ii)

a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of its assets; and




(d)

any event that would be described in section 2.3(a), (b) or (c) if "the Bank"
were substituted for "the Company" therein.




Section 2.4

Code means the Internal Revenue Code of 1986 (including the corresponding
provisions of any succeeding law).




Section 2.5

Committee means the Committee described in section 4.1.




Section 2.6

Company means Dime Community Bancshares, Inc., a corporation organized and
existing under the laws of the State of Delaware, and any successor thereto.




Section 2.7

Disability means a condition of total incapacity, mental or physical, for
further performance of duty with the Company which the Committee shall have
determined, on the basis of competent medical evidence, is likely to be
permanent.




Section 2.8

Disinterested Board Member means a member of the Board who (a) is not a current
employee of the Company or a subsidiary, (b) is not a former employee of the
Company who receives compensation for prior services (other than benefits under
a tax-qualified retirement plan) during the taxable year, (c) has not been an
officer of the Company, (d) does not receive remuneration from the Company or a
subsidiary, either directly or indirectly, in any capacity other than as a
director and (e) does not possess an interest in any other transaction, and is
not engaged in a business relationship, for which disclosure would be required
pursuant to Item 404(a) or (b) of the proxy solicitation rules of the Securities
and Exchange Commission.  The term Disinterested Board Member shall be
interpreted in such manner as shall be necessary to conform to the requirements
of section 162(m) of the Code or Rule 16b-3 promulgated under the Exchange Act.




Section 2.9

Effective Date means November 15, 2001 (or such other date on which the
Company’s shareholders approve this Plan).




Section 2.10

Eligible Director means a member of the board of directors of an Employer who is
not also an employee or an officer of an Employer.




Section 2.11

Eligible Employee means any employee whom the Committee may determine to be a
key officer or employee of an Employer and select to receive a grant of an
Option pursuant to the Plan.




Section 2.12

Employer means the Company, the Bank and any successor thereto and, with the
prior approval of the Board, and subject to such terms and conditions as may be
imposed by the Board, any other savings bank, savings and loan association,
bank, corporation, financial institution or other business organization or
institution.  With respect to any Eligible Employer or Eligible Director, the
Employer shall mean the entity which employs such person or upon whose board of
directors such person serves.




Section 2.13

Exchange Act means the Securities Exchange Act of 1934, as amended.  




Section 2.14

Exercise Price means the price per Share at which Shares subject to an Option
may be purchased upon exercise of the Option, determined in accordance with
section 5.2.




Section 2.15

Fair Market Value means, with respect to a Share on a specified date:




(a)

the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the Shares are listed or admitted to
trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or




(b)

if the Shares are not listed or admitted to trading on any such exchange, the
closing bid quotation with respect to a Share on such date, as of the close of
the market in New York City and without regard to after-hours trading activity,
on the National Association of Securities Dealers Automated Quotations System,
or, if no such quotation is provided, on another similar system, selected by the
Committee, then in use; or




(c)

if sections 2.15(a) and (b) are not applicable, the fair market value of a Share
as the Committee may determine.




Section 2.16

Family Member means, with respect to any Eligible Employee or Eligible Director:
  (a) the spouse, parent, child or sibling of the Eligible Director or Eligible
Employee; and (b) any corporation, partnership, limited liability company, trust
or other legal entity 100% of the ownership interests in which are owned by the
Eligible Director or Eligible Employee and persons described in section 2.16(a).




Section 2.17

Incentive Stock Option means a right to purchase Shares that is granted to an
Eligible Employee pursuant to Article VI, that is designated by the Committee to
be an Incentive Stock Option and that satisfies the requirements of section 422
of the Code.




Section 2.18

Non-Profit Organization means any organization which is exempt from federal
income tax under section 501(c)(3), (4), (5), (6), (7), (8) or (10) of the
Internal Revenue Code.




Section 2.19

Non-Qualified Stock Option means a right to purchase Shares that is granted
pursuant to Article V or VI.  For Eligible Employees, an Option will be a
Non-Qualified Stock Option if (a) it is not designated by the Committee to be an
Incentive Stock Option, or (b) it does not satisfy the requirements of section
422 of the Code.




Section 2.20

Option means either an Incentive Stock Option or a Non-Qualified Stock Option.




Section 2.21

Option Period means the period during which an Option may be exercised,
determined in accordance with section 5.3 and 6.4.




Section 2.22

Person means an individual, a corporation, a bank, a savings bank, a savings and
loan association, a financial institution, a partnership, an association, a
joint-stock company, a trust, an estate, an unincorporated organization and any
other business organization or institution.




Section 2.23

Plan means the Dime Community Bancshares, Inc. 2001 Stock Option Plan for
Outside Directors, Officers and Employees, as amended from time to time.




Section 2.24

Retirement means termination of service with the Employer in all capacities at
or after attaining age 65 or any earlier normal or early retirement date set
forth in any tax-qualified retirement plan of the Bank.




Section 2.25

Share means a share of Common Stock, par value $.01 per share, of Dime Community
Bancshares, Inc.




Section 2.26

Termination for Cause means one of the following:




(a)

for an Eligible Employee who is not an officer or employee of any bank or
savings institution regulated by the Office of Thrift Supervision, termination
of employment with the Employer upon the occurrence of any of the following:
 (i) the employee intentionally engages in dishonest conduct in connection with
his performance of services for the Employer resulting in his conviction of or
plea of guilty or nolo contendere to a felony; (ii) the employee is convicted
of, or pleads guilty or nolo contendere to, a felony or any crime involving
moral turpitude; (iii) the employee willfully fails or refuses to perform his
duties under any employment or retention agreement and fails to cure such breach
within sixty (60) days following written notice thereof from the Employer; (iv)
the employee breaches his fiduciary duties to the Employer for personal profit;
or (v) the employee's willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with his performance of services for the Employer;




(b)

for an Eligible Employee who is an officer or employee of a bank or savings
institution regulated by the Office of Thrift Supervision, termination of
employment for personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease and desist order, or for any
reason constituting cause for termination under any written employment agreement
between the Employer and such Eligible Employee, in each  case as measured
against standards generally prevailing at the relevant time in the savings and
community banking industry; provided, however, that such individual shall not be
deemed to have been discharged for cause unless and until he shall have received
a written notice of termination from the Board, which notice shall be given to
such individual not later than five (5) business days after the board of
directors of the Employer adopts, and shall be accompanied by, a resolution duly
approved by affirmative vote of a majority of the entire board of directors of
the Employer at a meeting called and held for such purpose (which meeting shall
be held not less than fifteen (15) days nor more than thirty (30) days after
notice to the individual), at which meeting there shall be a reasonable
opportunity for the individual to make oral and written presentations to the
members of the board of directors of the Employer, on his own behalf, or through
a representative, who may be his legal counsel, to refute the grounds for the
proposed determination) finding that in the good faith opinion of the board of
directors of the Employer grounds exist for discharging the individual for
cause.




ARTICLE III




AVAILABLE SHARES




Section 3.1

Available Shares — In General.




Subject to section 8.3, the maximum aggregate number of Shares with respect to
which Options may be granted at any time shall be equal to the excess of:




(a)

900,000 Shares; over




(b)

the sum of:




(i)

the number of Shares with respect to which previously granted Options may then
or may in the future be exercised; plus




(ii)

the number of Shares with respect to which previously granted Options have been
exercised.




A maximum aggregate of 787,500 Shares may be issued upon exercise of Options
granted to Eligible Employees and a maximum aggregate of 112,500 Shares may be
issued upon exercise of Options granted to Eligible Directors.  For purposes of
this section 3.1, an Option shall not be considered as having been exercised to
the extent that such Option terminates by reason other than the purchase of
related Shares.




Section 3.2

Available Options — Certain Executive Officers.




In addition to the limitations of section 3.1, the maximum number of Options
which may be granted to any individual Eligible Employee who is a “covered
employee” described in section 162(m) of the Code, and in the aggregate to all
Eligible Employees who are “covered employees” described in section 162(m) of
the Code shall be 787,500 (subject to adjustment as provided in section 8.3).




ARTICLE IV




ADMINISTRATION




Section 4.1

Committee.




The Plan shall be administered by the members of the Compensation Committee of
Dime Community Bancshares, Inc. who are Disinterested Board Members.  If the
Committee consists of fewer than two Disinterested Board Members, then the Board
shall appoint to the Committee such additional Disinterested Board Members as
shall be necessary to provide for a Committee consisting of at least two
Disinterested Board Members.




Section 4.2

Committee Action.




The Committee shall hold such meetings, and may make such administrative rules
and regulations, as it may deem proper.  A majority of the members of the
Committee shall constitute a quorum, and the action of a majority of the members
of the Committee present at a meeting at which a quorum is present, as well as
actions taken pursuant to the unanimous written consent of all of the members of
the Committee without holding a meeting, shall be deemed to be actions of the
Committee.  All actions of the Committee shall be final and conclusive and shall
be binding upon the Company and all other interested parties.  Any Person
dealing with the Committee shall be fully protected in relying upon any written
notice, instruction, direction or other communication signed by the secretary of
the Committee and one member of the Committee, by two members of the Committee
or by a representative of the Committee authorized to sign the same in its
behalf.




Section 4.3

Committee Responsibilities.




Subject to the terms and conditions of the Plan and such limitations as may be
imposed from time to time by the Board, the Committee shall be responsible for
the overall management and administration of the Plan and shall have such
authority as shall be necessary or appropriate in order to carry out its
responsibilities, including, without limitation, the authority:




(a)

to interpret and construe the Plan, and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan, the number
of Shares subject to the Options, if any, to be granted, and the terms and
conditions thereof;




(b)

to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and




(c)

to take any other action not inconsistent with the provisions of the Plan that
it may deem necessary or appropriate.




Section 4.4

Delegation of Power to Officers or Employees.




Notwithstanding anything contained herein to the contrary, the Committee may
authorize one or more officers of the Company to designate the officers and
employees of the Company or its subsidiaries who will be the recipients of
Options; to fix the timing of any such grant, and to determine the number of
Options to be received by such officers or employees.  In making any such
delegation:  (a) the Committee shall specify the total number Options such
officer or officers may award; (b) the Committee shall not authorize an officer
to designate himself as the recipient of any Options; and (c) the Committee
shall establish the terms of the Options, including the Exercise Price (which
may include a formula by which such price may determined).




ARTICLE V




STOCK OPTIONS FOR ELIGIBLE DIRECTORS




Section 5.1

In General.




(a)

On the Effective Date, and on each January 1st that occurs at least one (1) year
after the Effective Date, each Person who is then an Eligible Director shall be
granted an Option to purchase up to Three Thousand (3,000) Shares; provided,
however, that if the scheduled date of grant is not a business day, such grant
shall be made on the first business day after the scheduled date.  If the
aggregate number of Options to granted to Eligible Directors on any date exceeds
the total number of Shares then available for Options to Eligible Directors, the
number of Options granted to each Eligible Director shall be equal to the
quotient of (i) the total number of Shares then available for Options to
Eligible Directors, divided by (ii) the number of Eligible Directors then being
granted Options, such quotient to be rounded down to the nearest whole Share.
 Any Option granted under this section 5.1 shall be evidenced by a written
agreement which shall specify the number of Shares covered by the Option, the
Exercise Price for the Shares subject to the Option and the Option Period, all
as determined pursuant to this Article V.  The Option agreement shall also set
forth specifically or incorporate by reference the applicable provisions of the
Plan.




Section 5.2

Exercise Price.




The price per Share at which an Option granted to an Eligible Director under
section 5.1 may be exercised shall be the Fair Market Value of a Share on the
date on which the Option is granted.




Section 5.3

Option Period.




(a)

Subject to section 5.3(b), the Option Period during which an Option granted to
an Eligible Director under section 5.1 may be exercised shall commence on the
date the Option is granted and shall expire on the earliest of:




(i)

removal for cause in accordance with the Employer's bylaws; or




(ii)

the first anniversary of termination of service for the Employer in all
capacities (other than a termination resulting from removal for cause);




(ii)

the last day of the ten-year period commencing on the date on which the Option
was granted.




To the extent that an Option is not exercised before the expiration of the
applicable Option Period, it shall be forfeited at the close of business on the
last day of he Option Period and shall not thereafter be exercised.




(b)

No Option granted under section 5.1 shall be exercised to the extent that is not
vested.  An Option granted under section 5.1 shall become vested on the earlier
of:




(i)

the first anniversary of the date of grant;




(ii)

termination of service of the person to whom the Option was granted by reason of
death or disability.




If the person to whom an Option is granted terminates service with the Employer
in all capacities, other than by reason of death or Disability, before the
Option has become vested, the Option shall be forfeited and shall not thereafter
become vested or be exercised.




(c)

Each Option granted to an Eligible Director that is outstanding under the Plan
on the date on which a Change of Control occurs shall, on such date be 100%
vested and exercisable.




ARTICLE VI




STOCK OPTIONS FOR ELIGIBLE EMPLOYEES







Section 6.1

Size of Option.




Subject to the limitations of the Plan and such additional limitations as the
Board may from time to time impose:  (a) the number of Shares as to which an
Eligible Employee may be granted Options by the Committee shall be determined by
the Committee, in its discretion; and (b)  subject to such additional
limitations as the Committee may impose, the number of Shares as to which an
Eligible Employee may be granted Options by a duly authorized delegate of the
Committee shall be determined by such delegate in its discretion

 

Section 6.2

Other Terms of Options.




(a)

Each Option granted to an Eligible Employee must be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option and, if not designated as
either, shall be a Non-Qualified Stock Option.




(b)

Any Option granted under this Article VI shall be evidenced by a written
agreement which shall:




(i)

specify the number of Shares covered by the Option;




(ii)

specify the Exercise Price, determined in accordance with section 6.3, for the
Shares subject to the Option;




(iii)

specify the Option Period determined in accordance with section 6.4;




(iv)

set forth specifically or incorporate by reference the applicable provisions of
the Plan; and




(v)

contain such other terms and conditions not inconsistent with the Plan as the
Committee (in the case of Options granted by the Committee) or by the Committee
or its delegate (in the case of Options granted by a duly authorized delegate of
the Committee) may, in their discretion, prescribe with respect to an Option
granted to an Eligible Employee.




Section 6.3

Exercise Price.




The price per Share at which an Option granted to an Eligible Employee (whether
granted by the Committee or by a duly authorized delegate of the Committee) may
be exercised shall be determined by the Committee, in its discretion; provided,
however, that the Exercise Price shall not be less than the Fair Market Value of
a Share on the date on which the Option is granted.




Section 6.4

Option Period; Vesting.




(a)

The Option Period during which an Option granted to an Eligible Employee may be
exercised shall commence on the date specified by the Committee in the Option
agreement and shall expire on the earlier of the tenth (10th) anniversary of the
date of grant and:




(i)

date specified in the Option agreement; or




(ii)

if no date is specified, on the earliest of:




(A)

the close of business on the last day of the three-month period commencing on
the date of the Eligible Employee's termination of service with the Employer in
all capacities, other than on account of death or Disability, Retirement or a
Termination for Cause;




(B)

the close of business on the last day of the one-year period commencing on the
date of the Eligible Employee's termination of employment due to death,
Disability or Retirement; and




(C)

the date and time when the Eligible Employee ceases to be an employee of the
Employer due to a Termination for Cause.




To the extent that an Option is not exercised before the expiration of the
applicable Option Period, it shall be forfeited at the close of business on the
last day of he Option Period and shall not thereafter be exercised.




(b)

No Option granted under this Article VI shall be exercised to the extent that is
not vested.  An Option granted under this Article VI shall become vested at the
time and in the manner provided in the Option agreement, or if no provision for
vesting is made in the Option Agreement, the Option shall be vested:




(i)

prior to the first anniversary of the date of grant, as to no portion thereof ;




(ii)

on and after the first anniversary of the date of grant and prior to the second
anniversary of the date of grant as to an aggregate of 25% of the Shares subject
to the Option as of the date of grant;




(iii)

on and after the second anniversary of the date of grant and prior to the third
anniversary of the date of grant as to an aggregate of 50% of the Shares subject
to the Option as of the date of grant;




(iv)

on and after the third anniversary of the date of grant and prior to the fourth
anniversary of the date of grant, as to an aggregate of  75% of the Shares
subject to the Option as of the date of grant;




(v)

on and after the fourth anniversary of the date of grant, as to an aggregate of
 100% of the Shares subject to the Option as of the date of grant; and




(vi)

upon the termination of service, prior to the fourth anniversary of the date on
which the Option was granted, of the person to whom the Option was granted by
reason of death, Retirement or Disability, as to an aggregate of 100% of the
Shares subject to the Option as of the date of grant.




If the person to whom an Option is granted terminates service with the Employer
in all capacities, other than by reason of death, Retirement or Disability,
before the Option has become vested, the Option shall be forfeited and shall not
thereafter become vested or be exercised.




(c)

Except to the extent that an applicable Option Agreement expressly provides
otherwise, each Option granted to an Eligible Employee that is outstanding under
the Plan on the date on which a Change of Control occurs shall, on such date, be
100% vested and exercisable.




Section 6.5

Additional Provisions Applicable to  Incentive Stock Options.




In addition to the limitations of section 7.3, an Option granted to an Eligible
Employee designated by the Committee or its delegate to be an Incentive Stock
Option shall be subject to the following limitations:




(a)

If, for any calendar year, the sum of (i) plus (ii) exceeds $100,000, where (i)
equals the Fair Market Value (determined as of the date of the grant) of Shares
subject to an Option intended to be an Incentive Stock Option which first become
exercisable during such calendar year, and (ii) equals the Fair Market Value
(determined as of the date of grant) of Shares subject to any other options
intended to be Incentive Stock Options and previously granted to the same
Eligible Employee which first become exercisable in such calendar year, then
that number of Shares optioned which causes the sum of (i) and (ii) to exceed
$100,000 shall be deemed to be Shares optioned pursuant to a Non-Qualified Stock
Option or Non-Qualified Stock Options with the same terms as the Option or
Options intended to be an Incentive Stock Option, and the options shall be
recharacterized in inverse order of the order in which they were granted;




(b)

The Exercise Price of an Incentive Stock Option granted to an Eligible Employee
who, at the time the Option is granted, owns Shares comprising more than 10% of
the total combined voting power of all classes of stock of the Company shall not
be less than 110% of the Fair Market Value of a Share, and if an Option
designated as an Incentive Stock Option shall be granted at an Exercise Price
that does not satisfy this requirement, the designated Exercise Price shall be
observed and the Option shall be treated as a Non-Qualified Stock Option;




(c)

The Option Period of an Incentive Stock Option granted to an Eligible Employee
who, at the time the Option is granted, owns Shares comprising more than 10% of
the total combined voting power of all classes of stock of the Company, shall
expire no later than the fifth anniversary of the date on which the Option was
granted, and if an Option designated as an Incentive Stock Option shall be
granted for an Option Period that does not satisfy this requirement, the
designated Option Period shall be observed and the Option shall be treated as a
Non-Qualified Stock Option;




(d)

An Incentive Stock Option that is exercised during its designated Option Period
but more than:




(i)

three (3) months after the termination of employment with the Company, and all
parent and subsidiary entities (other than on account of disability within the
meaning of section 22(e)(3) of the Code or death) of the Eligible Employee to
whom it was granted; and




(ii)

one (1) year after such individual's termination of employment with the Company,
a parent or a subsidiary due to disability (within the meaning of section
22(e)(3) of the Code) or death;




may be exercised in accordance with the terms but shall at the time of exercise
be treated as a Non-Qualified Stock Option; and




(e)

Except with the prior written approval of the Committee, no individual shall
dispose of Shares acquired pursuant to the exercise of an Incentive Stock Option
until after the later of (i) the second anniversary of the date on which the
Incentive Stock Option was granted, or (ii) the first anniversary of the date on
which the Shares were acquired.




ARTICLE VII




OPTIONS — IN GENERAL




Section 7.1

Method of Exercise.




(a)  Subject to the limitations of the Plan and the Option agreement, an Option
holder may, at any time during the Option Period, exercise his or her right to
purchase all or any part of the Shares to which the Option relates and as to
which the Option has become vested but has not been exercised; provided,
however, that the minimum number of Shares which may be purchased at any time
shall be 100, or, if less, the total number of Shares relating to the Option
which remain unpurchased.  An Option holder shall exercise an Option to purchase
Shares by:




(i)

giving written notice to the Committee, in such form and manner as the Committee
may prescribe, of his intent to exercise the Option;




(ii)

delivering to the Committee full payment, consistent with section 7.1(b), for
the Shares as to which the Option is to be exercised; and




(iii)

satisfying such other conditions as may be prescribed in the Option agreement.




(b)

The Exercise Price of Shares to be purchased upon exercise of any Option shall
be paid in full in cash (by certified or bank check or such other instrument as
the Company may accept) or, if and to the extent permitted by the Committee, by
one or more of the following:  (i) in the form of Shares already owned by the
Option holder for a minimum period of six (6) months and having an aggregate
Fair Market Value on the date the Option is exercised equal to the aggregate
Exercise Price to be paid; or (ii) by requesting the Company to cancel without
payment Options outstanding to such Person for that number of Shares whose
aggregate Fair Market Value on the date of exercise, when reduced by their
aggregate Exercise Price, equals the aggregate Exercise Price of the Options
being exercised; or (iii) by a combination thereof.  Payment for any Shares to
be purchased upon exercise of an Option may also be made by delivering a
properly executed exercise notice to the Company, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the purchase price.  To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms.




(c)

When the requirements of section 7.1(a) and (b) have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate evidencing the Option holder's ownership of such Shares.  The
person exercising the Option shall have no right to vote or to receive
dividends, nor have any other rights with respect to the Shares, prior to the
date as of which such Shares are transferred to such Person on the stock
transfer records of the Company, and no adjustments shall be made for any
dividends or other rights for which the record date is prior to the date as of
which such transfer is effected, except as may be required under section 8.3.




Section 7.2

Limitations on Options.




(a)

An Option by its terms shall not be transferable by the Option holder other than
(i) in the case of a Non-Qualified  Stock Option granted to an Option holder who
is the person to whom the Option was granted, to Family Members or Non-profit
Organizations or (ii) in the case of any Option held by any Option Holder, by
will or by the laws of descent and distribution and shall be exercisable, during
the lifetime of the Option holder, only by the Option holder, a Family Member or
a Non-profit Organization.  Any such transfer shall be effected by written
notice to the Company given in such form and manner as the Committee may
prescribe and shall be recognized only if such notice is received by the Company
prior to the death of the person giving it.  After the transfer has taken
effect, the transferee shall have, with respect to such Option, all of the
rights, privileges and obligations, other than the privilege to effect a
subsequent inter vivos transfer to a Family Member or Non-Profit Organization,
which would attach thereunder to the transferor if the Option were issued to
such transferor.  If a privilege of the Option depends on the life, employment
or other status of the transferor, such privilege of the Option for the
transferee shall continue to depend on the life, employment or other status of
the transferor.  The Committee shall have full and exclusive authority to
interpret and apply the provisions of this Plan to transferees to the extent not
specifically described herein.  




(b)  The Company's obligation to deliver Shares with respect to an Option shall,
if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law.  It may be provided that any such representation shall
become inoperative upon a registration of the Shares or upon the occurrence of
any other event eliminating the necessity of such representation.  The Company
shall not be required to deliver any Shares under the Plan prior to (i) the
admission of such Shares to listing on any stock exchange on which Shares may
then be listed, or (ii) the completion of such registration or other
qualification under any state or federal law, rule or regulation as the
Committee shall determine to be necessary or advisable.




ARTICLE VIII




AMENDMENT AND TERMINATION




Section 8.1

Termination.




The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee.  Unless sooner terminated, the
Plan shall terminate automatically on the day preceding the tenth anniversary of
the Effective Date.  In the event of any suspension or termination of the Plan,
all Options theretofore granted under the Plan that are outstanding on the date
of such suspension or termination of the Plan shall remain outstanding and
exercisable for the period and on the terms and conditions set forth in the
Option agreements evidencing such Options.




Section 8.2

Amendment.




The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with section 162(m) of
the Code, no such amendment or revision shall be effective if it amends a
material term of the Plan unless approved by the holders of a majority of the
voting Shares of Dime Community Bancshares, Inc.




Section 8.3

Adjustments in the Event of a Business Reorganization.




(a)

In the event of any merger, consolidation, or other business reorganization in
which the Company is the surviving entity, and in the event of any stock split,
stock dividend or other event generally affecting the number of Shares held by
each Person who is then a holder of record of Shares, the number of Shares
 specified or referred to in any provision of this Plan, and the number of
Shares covered by each outstanding Option, shall be adjusted to account for such
event.  Such adjustment shall be effected by multiplying such number of Shares
by an amount equal to the number of Shares that would be owned after such event
by a Person who, immediately prior to such event, was the holder of record of
one Share, and the Exercise Price of the Options shall be adjusted by dividing
the Exercise Price by such number of Shares; provided, however, that the
Committee may, in its discretion, establish another appropriate method of
adjustment.




(b)

In the event of any merger, consolidation, or other business reorganization in
which the Company is not the surviving entity, each Option outstanding under the
Plan immediately prior to the closing of such transaction shall, immediately
upon the closing of such transaction and without any further action on the part
of any party, be converted into:




(i)

if any of the holders of Shares receives, or has the right to receive,
securities of the surviving entity in full consideration for a Share, an option
(A) to purchase the same number(s) of the same class(es) of securities of the
survivor (rounded up to the nearest whole share) that are issuable in exchange
for one Share; (B) at a unit exercise price equal to the quotient of Exercise
Price of the Option being converted divided by the number determined under
section 8.3(b)(i)(A) and rounded down to the nearest whole cent; and (C)
otherwise on the same terms and conditions as the Option being converted,
subject, in the case of an Incentive Stock Option, to such other adjustments as
shall be necessary to preserve incentive stock option tax treatment; and




(ii)

if section 8.3(b)(i) is not applicable, an option (A) to purchase the that
number of the class of common equity securities of the survivor having the
greatest voting rights (rounded up to the nearest whole share) with an aggregate
fair market value (determined immediately prior to the closing of such
transaction) equal to the fair market value of Share (determined immediately
prior to the closing of such transaction); (B) at a unit exercise price equal to
the quotient of the Exercise Price of the Option being converted divided by the
number determined under section 8.3(b)(ii)(A) and rounded down to the nearest
whole cent; and (C) otherwise on the same terms and conditions as the Option
being converted, subject, in the case of an Incentive Stock Option, to such
other adjustments as shall be necessary to preserve incentive stock option tax
treatment;




provided however, that the Committee may, upon written notice given no less than
thirty (30) days in advance of the closing of the transaction to the holders of
any or all outstanding Options, cancel all Options outstanding to the holders to
whom such notice is given, such cancellation to be effective immediately prior
to the closing of the transaction upon payment, in exchange for each Option for
a Share so canceled, of money or property or a combination thereof having a fair
market value (as determined by the Committee in good faith) at least equal to
the excess of the Fair Market Value of the Share subject to the Option
(determined immediately prior to cancellation) over the Exercise Price per Share
of the Option.  




ARTICLE IX




MISCELLANEOUS







Section 9.1

Status as an Employee Benefit Plan.




This Plan is not intended to satisfy the requirements for qualification under
section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan" under section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.  It is intended to be a non-qualified
incentive compensation program that is exempt from the regulatory requirements
of the Employee Retirement Income Security Act of 1974, as amended.  The Plan
shall be construed and administered so as to effectuate this intent.




Section 9.2

No Right to Continued Employment.




Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or the Committee with respect to the Plan shall be held or
construed to confer upon any Eligible Director or Eligible Employee any right to
a continuation of his or her position as a director or employee of the Company.
 The Employers reserve the right to remove any Eligible Director or dismiss any
Eligible Employee or otherwise deal with any Eligible Director or Eligible
Employee to the same extent as though the Plan had not been adopted.




Section 9.3

Construction of Language.




Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter.  Any reference to an Article or section number shall refer to an
Article or section of this Plan unless otherwise indicated.




Section 9.4

Governing Law.




The Plan shall be construed, administered and enforced according to the laws of
the State of New York without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law.  




Section 9.5

Headings.




The headings of Articles and sections are included solely for convenience of
reference.  If there is any conflict between such headings and the text of the
Plan, the text shall control.




Section 9.6

Non-Alienation of Benefits.




The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.




Section 9.7

Taxes.




The Company shall have the right to deduct from all amounts paid by the Company
in cash with respect to an Option under the Plan any taxes required by law to be
withheld with respect to such Option.  Where any person is entitled to receive
Shares pursuant to the exercise of an Option, the Company shall have the right
to require such person to pay the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.




Section 9.8

Approval of Shareholders.




The Plan shall not be effective or implemented unless approved by shareholders
of Dime Community Bancshares, Inc., nor shall any Options be granted prior to
such approval unless expressly contingent thereon nor shall any Exercise Price
be established prior thereto.

 




Section 9.9

Notices.




Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or five (5) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:




(a)

If to the Committee:




Dime Community Bancshares, Inc.

c/o The Dime Savings Bank of Williamsburgh

209 Havemeyer Street

Brooklyn, New York  11211




Attention:  Corporate Secretary




(b)

If to an Option holder, to the Option holder's address as shown in the
employer's records.


